Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 6-7, 9-12, 14-15, 17-19 and 21-22 have been amended.  Claims 5 and 13 were previously cancelled.  Claims 1-4, 6-12 and 14-22 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/10/2022 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-12 and 14-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-4 and 6-8 are drawn to a method for generating and customizing summarized notes which is within the four statutory categories (i.e. process).   Claims 9-12 and 14-22 are drawn to systems for generating and customizing summarized notes which is within the four statutory categories (i.e. machine).  Examiner notes that claims 9-16 are being interpreted as system claims due to the processor recited in the preamble, rather than a computer readable medium type claim.
Claims 1-4 and 6-8 (Group I) recite a computer-implemented method, comprising operations for: 
using a distribution machine learning model to output distribution patterns (MPEP § 2106.05(f));
using a characteristics machine learning model to output characteristics (MPEP § 2106.05(f))
generating translatable string resources using a string machine learning model (MPEP § 2106.05(f)), wherein the string machine learning model receives inputs of sentence composition information, the distribution patterns output from the distribution machine learning model, the characteristics output from the characteristics machine learning model, and variables to represent attributes, and outputs the translatable string resources with the variables to represent the attributes, wherein each translatable string resource of the translatable string resources comprises a sentence with one or more variables (MPEP § 2106.05(g)); 
creating a plurality of templates using the translatable string resources by selecting a different set of the translatable string resources for each of the templates (MPEP § 2106.05(g));
in response to selecting a first template from a plurality of templates based on a first context using a machine learning model (MPEP § 2106.05(f)), generating a first summarized note using values of the attributes for the variables in the translatable string resources of the first template, and
in response to selecting a second template from the plurality of templates based on a second context using the template machine learning model (MPEP § 2106.05(f)), generating a second summarized note using values of the attributes for the variables in the translatable string resources of the second template.
The bolded limitations, given the broadest reasonable interpretation, cover mental process because it recites a process that is performed in the human mind, but for the recitation of generic computer components.  Any limitations not identified above as part of the mental process are underlined and deemed “additional elements,” and will be discussed in further detail below.
Furthermore, the abstract idea for Claims 9-12, 14-16 and 17-22 is identical as the abstract idea for Claims 1-4 and 6-8 (Group I).  examiner notes that claims 9-20 require the use of a processor, which is construed as being an additional element per MPEP § 2106.05(f).
Dependent Claims 2-4, 6-8, 10-12, 13-16 and 18-22 include other limitations, for example Claims 2, 10 and 18 recite ingesting the historical notes; extracting sentence composition information from the historical notes; identifying distribution patterns of the attributes in the historical notes; identifying characteristics of the historical notes; and wherein the translatable string resources represent the characteristics using the sentence composition information and the distribution patterns, Claims 3, 11, 18 and 21 Claims 4, 12 and 22 recite wherein the characteristics machine learning model receives as input historical notes and contexts and outputs the characteristics for the contexts, Claims 6 and 14 recite wherein translatable string resources are selected for a template of the plurality of templates using rules, Claims 7, 15 and 19 recite translating the translatable string resources in a template of the plurality of templates from a first language to a second language; and generating a new summarized note in the second language, and Claims 8, 16 and 20 recite wherein a Software as a Service (SaaS) is configured to perform the operations of the computer-implemented method, but these only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as independent Claims 1, 9 and 17.
	Furthermore, Claims 1-4, 6-12 and 14-22 are not integrated into a practical application because the additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of processor, memory and computer, which amounts to merely invoking a computer as a tool to perform the abstract idea, use of machine learning models, e.g. see paragraph [0060] of the present Specification, see MPEP 2106.05(f)
add insignificant extra-solution activity to the abstract idea – for example, the recitation of patient information from historical notes, which amounts to 
generally link the abstract idea to a particular technological environment or field of use – for example, the recitation of historical notes, which amounts to limiting the abstract idea to the field of healthcare, see MPEP 2106.05(h))
Furthermore, the Claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because, the additional elements (i.e. the elements other than the abstract idea) amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
The Specification expressly disclosing that the additional elements are well-understood, routine, and conventional in nature:
Paragraphs [0060] of the Specification discloses that the additional elements (i.e. processor, computer) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. receive data, analyze data using algorithms) that are well-understood, routine, and conventional activities previously known to the pertinent industry (i.e. healthcare);
Relevant court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention receives patient data;
Performing repetitive calculations, e.g. see Parker v. Flook, and/or Bancorp Services v. Sun Life – similarly, the current invention performs basic calculations (i.e. identifying patterns, using machine learning models) and does not impose meaningful limits on the scope of the claims;
Storing and retrieving information in memory, e.g. see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly, the current invention recites storing patient data in a database and/or electronic memory, and retrieving the patient data from storage in order to generate a summarized note;
Electronically scanning or extracting data from a physical document, e.g. see Content Extraction and Transmission, LLC v. Wells Fargo Bank – similarly, the current invention recites parsing kay attributes from the patient data from the historical notes.
Dependent Claims 2-4, 6-8, 10-12, 14-16 and 18-22 include other limitations, but none of these functions are deemed significantly more than the abstract idea because the additional elements recited in the aforementioned dependent claims similarly Claims 7, 15 and 19), and electronic scanning or extracting data from a physical document (e.g. the extracting feature of dependent Claims 2, 10 and 18).
Thus, taken alone, the additional elements do not contribute an “inventive concept” and do not amount to “significantly more” than the above-identified abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 1-4, 6-12 and 14-22 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-12 and 14-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “using a distribution machine learning model to output distribution patterns” in line 3.  It is unclear what data or information is being input in this model and what is being analyzed “using a distribution machine learning model to output patterns,” which renders the claim indefinite.  Claim 1 goes on to recite using the output, but still does not clarify what are the output distribution patterns.
Claims 2-4 and 6-8 are rejected as they depend from claim 1.  Claims 9 and 17 and their respective dependents are rejected for similar reasons. 
Claim 1 recites “using a characteristics machine learning model to output characteristics” in line 4.  It is unclear what input is being received or what data or information is being analyzed “using a characteristics machine learning model to output characteristics,” and which the “output characteristics” are, which renders the claim indefinite.  
Claims 2-4 and 6-8 are rejected as they depend from claim 1.  Claims 9 and 17 and their respective dependents are rejected for similar reasons. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-7, 9-12, 14-15, 17-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lucas (U.S. Pub. No. 2020/0176098 A1) in view of Kinsley (U.S. Pub. No. 2018/0157724 A1).
Regarding claim 1, Lucas discloses a computer-implemented method, comprising operations for: 
using a distribution machine learning model to output distribution patterns (Paragraphs [0041] discusses using a combination of NLP and supervised, semi-supervised or unsupervised MLA techniques to identify patterns within the text of abstracted documents, construed as using a distribution machine learning model to output distribution patterns.  Paragraph [0042] discusses analyzing medical data, including electric medical record data.); 
using a characteristics machine learning model to output characteristics (Paragraphs [0002], [0006] and [0024] discusses extracting characteristics from clinical documents using machine learning.); 

in response to selecting a first template from the plurality of templates based on a first context using a template machine learning model, generating a first summarized note using values of the attributes for the variables in the translatable string resources of the first template (Paragraph [0100] discusses generating a progress note selected based the most appropriate language model using machine learning, such as selecting a first language model being selected for a progress note.  Additionally, a first language model may also be selected if the document is from a first institution, construed as generating a first summarized note using values and attributes.), and 
in response to selecting a second template from the plurality of templates based on a second context using the template machine learning model, generating a second summarized note using values of the attributes for the variables in the translatable string resources of the second template (Paragraph [0100] discusses using a second language model being selected if the document selected based the most appropriate language model using machine learning, such as selecting a first language model being 
but Lucas does not appear to explicitly disclose creating a plurality of templates using the translatable string resources by selecting a different set of the translatable string resources for each of the templates. 

Kinsley teaches creating a plurality of templates using the translatable string resources by selecting a different set of the translatable string resources for each of the templates (Paragraph [0153] discuss receiving input to create a new template using any suitable data structure.  Paragraphs [0057] and [0109] discuss character strings being used in the analysis, construed as including during the template creation.). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date, to modify Lucas to include Kinsley, in order to “create a new template (Kinsley, paragraph [0154]). 

Regarding claim 2, Lucas discloses the computer-implemented method of claim 1, further comprising: 
ingesting historical notes (Paragraph [0024] discuss the system obtaining electronic medical record information, construed as ingesting historical notes.); 
extracting the sentence composition information from the historical notes (Paragraph [0024] discussing extracting relevant medical concepts from the text and documents of record, construed as including historical notes.  Paragraph [0041] discusses using sentence structure as part of the analysis.); 

identifying the characteristics of the historical notes, wherein the translatable string resources represent the characteristics using the sentence composition information and the distribution patterns (At least paragraph [0041] discusses using the sentence structure to determine associated key terms or patterns in the text.  Paragraphs [0064-0079] provide an example of the extraction and associated processing.).  

Regarding claim 3, Lucas discloses wherein the distribution machine learning model receives inputs of the historical notes and the attributes and outputs the distribution patterns of where the attributes are typically distributed throughout the historical notes (At least paragraphs [0041] and [0109] discuss using the sentence structure to determine associated key terms or patterns in the text and the location of strings in documents.  Paragraphs [0064-0079] provide an example of the extraction and associated processing.).  

Regarding claim 4, Lucas discloses wherein the characteristics machine learning model receives as input historical notes and contexts discusses and outputs the characteristics for the contexts (Paragraph [0216] discusses extracting information from surrounding contexts and [0256-0257] discuss contexts.).

Regarding claim 6, Lucas discloses wherein the translatable string resources are selected for a template of the plurality of templates using rules (Paragraphs [0063] and [0106] discuss using rules to determine which data to extract.). 

Regarding claim 7, Lucas discloses the method of claim 1, further comprising: 
translating the translatable string resources in a template of the plurality of templates from a first language to a second language; and generating a new summarized note in the second language (Paragraph [0100] discusses using a second language model if the document is from a second institution, construed as translating and generating a new summarized note in the second language.).  

Claim 9 recites substantially similar limitations as those already addressed in claim 1, and, as such, is rejected for similar reasons as given above.
2025Attorney Docket No. 317EP.001US01
Claim 10 recites substantially similar limitations as those already addressed in claim 2, and, as such, is rejected for similar reasons as given above.
2025Attorney Docket No. 317EP.001US01
Claim 11 recites substantially similar limitations as those already addressed in claim 3, and, as such, is rejected for similar reasons as given above.
2025Attorney Docket No. 317EP.001US01
Claim 12 recites substantially similar limitations as those already addressed in claim 4, and, as such, is rejected for similar reasons as given above.
2025Attorney Docket No. 317EP.001US01
Claim 14 recites substantially similar limitations as those already addressed in claim 6, and, as such, is rejected for similar reasons as given above.
2025Attorney Docket No. 317EP.001US01
Claim 15 recites substantially similar limitations as those already addressed in claim 7, and, as such, is rejected for similar reasons as given above.
2025Attorney Docket No. 317EP.001US012025Attorney Docket No. 317EP.001US01
Claim 17 recites substantially similar limitations as those already addressed in claim 1, and, as such, is rejected for similar reasons as given above.  Claim 17 further requires processors, computer-readable memories and one or more computer readable, tangible storage devices, as well as instructions to execute the operations, which is disclosed by Lucas paragraphs [0263], [0265] and [0271].
2025Attorney Docket No. 317EP.001US01
Claim 18 recites substantially similar limitations as those already addressed in claim 3, and, as such, is rejected for similar reasons as given above.
2025Attorney Docket No. 317EP.001US01
Claim 19 recites substantially similar limitations as those already addressed in claim 7, and, as such, is rejected for similar reasons as given above.
2025Attorney Docket No. 317EP.001US01
Claim 21 recites substantially similar limitations as those already addressed in claim 3, and, as such, is rejected for similar reasons as given above.

Claim 22 recites substantially similar limitations as those already addressed in claim 4, and, as such, is rejected for similar reasons as given above.

Claim 8, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lucas in view of Kinsley, and in further view of Hoang (U.S. Pub. No. 2021/0374812 A1).
Regarding claim 8, Lucas does not appear to explicitly disclose wherein a Software as a Service (SaaS) is configured to perform the operations of the computer-implemented method.

Hoang teaches wherein a Software as a Service (SaaS) is configured to perform the operations of the computer-implemented method (Paragraph [0258] discusses the method being adapted for use including software as a service.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify Lucas to use a Software as a Service platform, as taught by Hoang, in order to adapt for use “with any kind of private, community, or hybrid cloud computing network or cloud computing environment (Hoang, paragraph [0258]).

Claim 16 recites substantially similar limitations as those already addressed in claim 8, and, as such, is rejected for similar reasons as given above.

Claim 20 recites substantially similar limitations as those already addressed in claim 8, and, as such, is rejected for similar reasons as given above.



Response to Arguments
Applicant's arguments filed 01/10/2022 have been fully considered.

35 U.S.C. 101
Applicant submits that the claims are not directed to an abstract idea as they using machine learning models (Remarks, page 8).  The “machine learning models” are merely used to implement the abstract idea and are recited a high level of generality. Furthermore, there is no improvement to the models themselves as they are being used for a particular purpose (to implement the abstract idea).  
Applicant argues that by selecting different templates for generating different summarized notes, the claims are not abstract, as they are similar to Bascom since “the claims perform filtering by context [emphasis in original] (Remarks, page 11).”  Bascom resulted in a technical improvement due to the non-conventional and non-generic arrangement in which in the inventive concept was found.  There is no such inventive concept found in the instant claims as the “filtering” found in claims is selecting which data to manipulate and does not result in a technical improvement.  
Applicant further cites to the instant specification (Remarks pages 12-13).  As stated in the specification, “the summarized notes engine 110 generates and customizes summarized notes” which allows physicians to become “more efficient at consuming information for a summarized note (Remarks, page 13).”  The problem in the disclosure is not a technical problem.  Reducing the time it takes a physician to read information about a patient is an improvement to the abstract idea, and therefore is not a technical solution to a technical problem.

Therefore, the claims remain rejected as directed towards non-statutory subject matter. 
35 U.S.C. 112(b)
The previous section 112(b) rejections have been withdrawn in view of Applicant’s amendments.  However, as a result of the amendments, new rejections have been raised. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHELLE REICHERT whose telephone number is (303)297-4782.  The examiner can normally be reached on 9-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686